United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.M., Appellant
and
DEPARTMENT OF THE NAVY, U.S. NAVAL
ACADEMY, Annapolis, MD, Employer
__________________________________________
Appearances:
Appellant, pro se
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)

Docket No. 17-0310
Issued: February 15, 2017

Case Submitted on the Record

ORDER REMANDING CASE
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
COLLEEN DUFFY KIKO, Judge

On November 23, 2016 appellant filed a timely appeal from an August 22, 2016 nonmerit
decision of the Office of Workers’ Compensation Programs (OWCP) denying her request for
reconsideration as untimely filed and insufficient to demonstrate clear evidence of error. The
Board docketed the appeal as No. 17-0310.
The Board has duly considered this matter and finds that the case is not in posture for
decision. On January 7, 2003 appellant, then a 36-year-old painter, filed a traumatic injury claim
(Form CA-1) alleging that on November 26, 2002 she sustained pinched nerves in both shoulders
and her neck due to repairing a ceiling for painting. OWCP accepted the claim for cervical strain
and aggravation of cervical degenerative intervertebral disc.
On August 25, 2011 appellant filed a claim for a schedule award. By decision dated
April 11, 2012, OWCP granted appellant a schedule award for one percent permanent
impairment of the right lower extremity and one percent permanent impairment of the left lower
extremity, which ran for 5.76 weeks. By decision dated August 9, 2012, an OWCP hearing
representative set aside the schedule award and remanded the case to OWCP to correctly identify
the parts of the body sustaining permanent impairment. By decision dated August 15, 2012,
OWCP granted appellant a schedule award for one percent permanent impairment of the right
upper extremity and one percent permanent impairment of the left upper extremity.

On May 25, 2016 OWCP received appellant’s request for reconsideration of the
August 15, 2012 impairment rating. Appellant contended that her condition had worsened over
the years. In support of her request, she submitted an October 27, 2011 report by Dr. William
Tham, a treating Board-certified physiatrist. Using Table 17-2 of the American Medical
Association, Guides to the Evaluation of Permanent Impairment (6th ed.), Dr. Tham determined
that appellant had 24 percent permanent impairment of the cervical spine.
In schedule award cases, a distinction is made between an application for an additional
schedule award and a request for reconsideration of the existing schedule award. When a
claimant is asserting that the original award was erroneous based on her medical condition at that
time, this is a request for reconsideration. A claim for an additional schedule award may be
based on new exposure to employment factors or on the progression of an employment-related
condition, without new exposure, resulting in greater permanent impairment.1
The Board finds that appellant alleged that her accepted cervical condition worsened and
submitted new medical evidence regarding her current condition. The Board has repeatedly held
that a claimant may request a schedule award or increased schedule award at any time based on
evidence of a new exposure or medical evidence showing the possible progression of an
employment-related condition resulting in permanent impairment or increased impairment.2 The
Board finds, therefore, that OWCP erroneously issued a denial of appellant’s request for
reconsideration under the clear evidence of error standard. On remand, OWCP should review
the medical evidence and issue an appropriate decision regarding her request for an increased
schedule award.

1

See B.K., 59 ECAB 228 (2007); Candace A. Karkoff, 56 ECAB 622 (2005).

2

See Linda T. Brown, 51 ECAB 115 (1999); Paul R. Reedy, 45 ECAB 488 (1994); see also B.K., id. (where it
was evident that the claimant was seeking a schedule award based on new and current medical evidence, OWCP
should have issued a merit decision on the schedule award claim rather than adjudicate an application for
reconsideration).

2

IT IS HEREBY ORDERED THAT the August 22, 2016 of the Office of Workers’
Compensation Programs is set aside and the case is remanded for further development consistent
with this order of the Board.
Issued: February 15, 2017
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

3

